


110 HRES 118 IH: Condemning the existence of racially

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Cleaver (for
			 himself, Mr. Frank of Massachusetts,
			 and Mr. Blunt) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the existence of racially
		  restrictive covenants in housing documents and urging States adopt legislation
		  similar to that which was enacted in California to address the
		  issue.
	
	
		Whereas racially restrictive covenants are a vestige of
			 the Jim Crow era and were widely utilized in the United States during the early
			 part of the 20th century to discriminate against African Americans, Jews, and
			 other minorities and ethnic groups;
		Whereas the purpose of racially restrictive covenants was
			 to prohibit the sale or lease of real property to designated racial or ethnic
			 minorities;
		Whereas the United States Supreme Court in a series of
			 decisions, including Shelley v. Kraemer and Hurd v. Hodge, held that racially
			 restrictive covenants enforced by a State constituted illegal discrimination
			 and were contrary to public policy;
		Whereas the Congress passed the Fair Housing Act of 1968
			 to prohibit private parties from setting discriminatory terms and conditions on
			 the sale or use of property;
		Whereas although now unenforceable, throughout the country
			 tens of thousands of racially restrictive covenants remain in housing documents
			 including plats, deeds, and homeowner association bylaws;
		Whereas there is no legitimate purpose for the continued
			 presence of racially restrictive covenants in housing documents and their
			 existence is contrary to the spirit of the Fair Housing Act of 1968;
		Whereas housing documents containing racially restrictive
			 covenants are psychologically damaging to all Americans and they are sending
			 the message that racism and discrimination are tolerable;
		Whereas the State of California has enacted legislation
			 that allows individual property owners to submit for recordation a modified
			 document with the covenant stricken and requires homeowner associations to
			 remove racially restrictive covenants; and
		Whereas the Missouri State Legislature recently passed
			 legislation requiring homeowner associations to remove racially restrictive
			 covenants: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)declares that the
			 existence of racially restrictive covenants in housing documents is inherently
			 inconsistent with the principles and values embodied in Supreme Court precedent
			 and the Fair Housing Act of 1968;
			(2)finds that the
			 pervasiveness of racially restrictive covenants in housing documents is
			 unacceptable and causes harm to not only property owners but to all members of
			 American society;
			(3)commends the State
			 of California for taking a lead role in the removal of racially restrictive
			 covenants from housing documents;
			(4)commends the State of Kansas for passing
			 legislation to remove racially restrictive covenants from housing
			 documents;
			(5)commends the State of Washington for
			 passing legislation to remove racially restrictive covenants from housing
			 documents;
			(6)commends the Missouri State Legislature for
			 passing legislation to remove racially restrictive covenants from housing
			 documents;
			(7)urges the Department of Housing and Urban
			 Development—
				(A)to include in public education and outreach
			 activities of the Department activities designed to disseminate information
			 regarding the removal of racially restrictive covenants from housing documents
			 and to report to the Congress on the number of complaints received that deal
			 with racially restrictive covenants; and
				(B)to collect data on
			 each State on the number of racially restrictive covenants and include that
			 data in the annual Fair Housing Report;
				(8)urges States to
			 enact laws that will more readily permit property owners to remove racially
			 restrictive covenants from their property titles, deeds, or other
			 documents;
			(9)urges States to
			 enact laws that require homeowner associations to strike racially restrictive
			 covenants from all declarations or other governing documents; and
			(10)directs the Clerk
			 of the House of Representatives to cause to be delivered a copy of this
			 Resolution to each of the Governors, Attorney General, and Secretaries of State
			 of each of the States and the District of Columbia.
			
